Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered August 10, 2007, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to criminal sexual act in the first degree with the promise that his prison exposure would be capped at 15 years. County Court thereafter sentenced defendant to 15 years in prison and five years of postrelease supervision. Defendant now appeals, contending that the sentence imposed was harsh and excessive. We disagree. Notwithstanding the fact that defendant’s sentence might effectively preclude him from living to see parole, we note the reprehensible nature of the crime perpetrated by him on a 10-year-old girl, along with his prior conviction for sexual abuse in the first degree, and find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Cogswell, 46 AD3d 1017, 1018 [2007]; People v Greene, 13 AD3d 991, 993 [2004], Iv denied 5 NY3d 789 [2005]).
Spain, J.E, Carpinello, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.